Citation Nr: 1143815	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, including due to exposure to Agent Orange.

2.  Entitlement to service connection for depression.

3.  Entitlement to an increased evaluation for erectile dysfunction.

4.  Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for type II diabetes mellitus with hypercholesterolemia and diabetic retinopathy, currently rated 20 percent disabling.

6.  Entitlement to an increased rating for glaucoma, currently rated 10 percent disabling.  


7.  Entitlement to an earlier effective date for the grants of service connection for pseudofolliculitis with inflammatory hair loss, type II diabetes mellitus with hypercholesterolemia, erectile dysfunction and retinopathy, glaucoma, and peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for hypertension, including due to exposure to Agent Orange; denied service connection for depression; denied reopening the claim for service connection for PTSD; denied an increased rating for type II diabetes mellitus with hypercholesterolemia, retinopathy and erectile dysfunction; denied an increased rating for glaucoma; and denied entitlement to an earlier effective date for the grants of service connection for pseudofolliculitis with inflammatory hair loss, type II diabetes mellitus with erectile dysfunction, hypercholesterolemia and retinopathy, glaucoma, and peripheral neuropathy of the lower extremities.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2010.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304.  

The reopened claim of entitlement to service connection for PTSD, and the issues of entitlement to an earlier effective date for the grants of service connection for pseudofolliculitis with inflammatory hair loss, type II diabetes mellitus with erectile dysfunction, hypercholesterolemia and retinopathy, glaucoma, and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; exposure to herbicides is presumed.  

2.  Hypertension did not have its onset during or within any applicable presumptive period, is not presumed to be due to exposure to herbicides, and is not shown by competent medical, or competent and credible lay evidence to be related to any in-service injury or disease, including exposure to herbicides.  

3.  On May 26, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal on the issue of entitlement to service connection for depression was requested.  

4.  On May 26, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal on the issue of entitlement to an increased evaluation for erectile dysfunction was requested.

5.  In July 2005, the RO denied the Veteran's initial claim for service connection for PTSD, and the Veteran did not appeal the decision.  

6.  Evidence received since the July 2005 RO decision, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  

7.  Throughout the rating period on appeal, the Veteran's service-connected diabetes mellitus has not required a regulation of activities; and there are no compensable symptoms of hypercholesterolemia or diabetic retinopathy present.  

8.  Throughout the rating period on appeal, the Veteran's corrected visual acuity was 20/25 in both eyes and there was no evidence of field of vision loss.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated including as a result of exposure to Agent Orange.  38 U.S.C.A. § §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2011).  

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for depression by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  

3.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased evaluation for erectile dysfunction by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  

4.  The unappealed July 2005 RO decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002). 

5.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  The criteria for a rating in excess of 20 percent for diabetes mellitus with hypercholesterolemia and diabetic retinopathy have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.119, Diagnostic Code 7913 (2011).  

7.  The criteria for a rating in excess of 10 percent for bilateral glaucoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6013, 6078, 6079 (2008); 38 C.F.R. §§ 3.159, 4.1 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  In the present case, the appellant has withdrawn his appeal on the issues of entitlement to service connection for depression and entitlement to an increased evaluation for erectile dysfunction both in writing and in conjunction with his testimony at his videoconference hearing before the undersigned in May 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.  


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish the benefit sought that were not found in the previous denial.  

In March 2008 and September 2008 letters, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to reopen a claim, substantiate claims for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  

Any deficiency in the information provided with regard to the request to reopen is harmless since the claim for service connection for PTSD is being reopened.  The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports, the Veteran's statements and personal hearing testimony, and the additional evidence submitted in conjunction with his May 2010 hearing.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The examination reports in the file reflect that the examiners reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions with rationale, consistent with the remainder of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that they are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board finds that VA is not required to obtain a medical opinion with respect to the service connection for hypertension claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case, there is no competent medical evidence that finds a causal link between the Veteran's hypertension and any incident of active duty, including exposure to herbicides; and hypertension has not been added to the list of diseases that are presumed to be due to exposure to herbicides.  Therefore, the Board concludes that there is no duty to provide a medical opinion on this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases are:  AL amyloidosis, chloracne, type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancers of the lung, bronchus, trachea, or larynx), soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias (hairy cell leukemia).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e), including Note 2 (2011); 75 Fed. Reg. 53202 - 53216 (August 31, 2010).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding presumptive service connection, which arose out of the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102- 4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which develops years later.  Actual causation carries a very difficult burden of proof.  See Combee, 34 F.3d at 1042.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension

The Veteran's hypertension was not manifest in service or within one year of his discharge from service.  His service treatment records do not report any complaints of or treatment for hypertension, and upon discharge examination in February 1970, his blood pressure was 120/80.  At that time, he denied a history of low or high blood pressure.  He was discharged in 1970 and hypertension was initially diagnosed many years after.  Hence, service connection may not be granted for this disability on a presumptive basis as a chronic condition pursuant to 38 C.F.R. § 3.309(a).  

The Veteran served in the Republic of Vietnam during the Vietnam era.  Exposure to herbicides is presumed.  As outlined above, 38 C.F.R. § 3.309(e) lists certain diseases for which service connection may be presumed as due to the exposure to herbicide agents.  However, hypertension is not included in the list.  The Board acknowledges the internet document submitted by the Veteran published in July 2007 positing a relationship between hypertension and exposure to Agent Orange.  However, after 2006 Update of the Institute of Medicine of the National Academies report entitled "Veterans and Agent Orange:  Update 2006" was reviewed, the Secretary did not add hypertension to the list of diseases presumed to be due to exposure to Agent Orange.  Consequently, service connection for hypertension may also not be granted on a presumptive basis due to exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).  

Since service connection may not be allowed on a presumptive basis as either a chronic disease or as an Agent Orange disease, the Veteran must show that his hypertension was incurred in or aggravated by service on a direct basis pursuant to 38 C.F.R. § 3.303(a), 38 C.F.R. § 3.303(b) or 38 C.F.R. § 3.303(d).  However, the Veteran has not submitted any competent and probative medical evidence in support of this claim that the Veteran's hypertension is due to his military service, including exposure to herbicides.  As noted above, the Veteran's service treatment records do not show any treatment for hypertension and he has not submitted a statement from a medical professional or other competent and probative evidence that supports his claim that the condition is due to his military service.  

With respect to the Veteran's contentions that his hypertension is due to exposure to herbicides, the Board observes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Board finds that hypertension, as well as its relationship to exposure to herbicides, is a complex medical issue for which lay testimony alone would be inadequate to support the claim.  Hence, the Veteran's statements offered in support of the claim do not constitute competent medical evidence and are also lacking in probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Consequently, the Board finds that service connection for hypertension is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim must be denied.  

New and Material Evidence - PTSD

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3).  VBA Training Letter 10-05 (July 16, 2010) states with regard to this amendment: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.' "

The RO denied the Veteran's initial claim service connection for PTSD in a July 2005 rating decision.  The evidence of record at the time of the decision included the Veteran's service records, which showed that he had been awarded the Combat Infantryman Badge; and VA treatment records that failed to show that the Veteran had been diagnosed with PTSD.  Based on this evidence, the RO concluded that the Veteran did not have PTSD as a result of his military service.  Notice of the determination and his appellate rights were issued in July 2005.  The Veteran did not file a notice of disagreement with the determination.  Hence, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  

In December 2007, the Veteran again requested that his claim be reopened.  The additional evidence associated with the file includes a November 2009 VA examination report that concluded that the Veteran did not have PTSD and a June 2010 VA outpatient record indicating that the Veteran was diagnosed with PTSD.  The Board finds this additional evidence is new, in that it was not previously of record, and it is also material as it relates to a prior basis for denial of the claim, i.e., asserting that the Veteran has PTSD.  Solely for the purpose of determining whether to reopen the claim, this evidence is presumed credible.  See Kutscherousky, supra.  Thus, new and material evidence has been received, and the claim is reopened.  To this extent only, the appeal is allowed.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Diabetes Mellitus

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011) (emphasis added).  

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

The medical evidence of record shows that the Veteran takes insulin and oral hypoglycemic agents for his diabetes mellitus.  He is not on a restrictive diet.  Additionally, there is no medical evidence that there are specific restrictions or regulation of his activities because of his diabetes mellitus - a criterion that is specifically required for the next higher rating for his disability.  In this regard, upon VA examinations in April 2008, the examiner specifically stated that the Veteran did not have any activity restrictions due to his diabetes mellitus.  

The Board observes that Note 1 of Diagnostic Code 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).  The Veteran's hypercholesterolemia and diabetic retinopathy have each been considered to be noncompensable as there have been no clinical findings to warrant a compensable rating for either of those disabilities under the relevant diagnostic codes.  The Veteran has separate compensable ratings for glaucoma and peripheral neuropathy of the lower extremities; and he is in receipt of special monthly compensation based on the loss of use of a creative organ in light of his erectile dysfunction.  

Consequently, the Board finds that the Veteran's increased rating claim must be denied.  There is no medical evidence showing that the Veteran's diabetes mellitus requires regulation of activities, as that term is defined in the applicable regulation, at any time during the rating period.  The Board also notes that ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, have not been demonstrated in the clinical records.  Accordingly, the Board concludes that his symptoms more closely approximate the criteria for the currently assigned 20 percent evaluation.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Hence, the claim for a rating in excess of 20 percent must be denied.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment secondary to diabetes mellitus.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected diabetes mellitus.  The competent medical evidence of record shows that his diabetes mellitus is primarily manifested by the need for insulin and oral hypoglycemic agents - which is specifically contemplated by the rating criteria.  Hence, the Board finds that the effects of the Veteran's disability have been fully considered and referral for an extraschedular rating is unnecessary at this time.  


Glaucoma

During the pendency of the appeal, the criteria for rating eye disabilities changed.  However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior rating criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).  

The Veteran's glaucoma is currently evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6013, which evaluates simple, primary, noncongestive glaucoma.  This Code provides that the rating will be based on impairment of visual acuity or field loss, with a minimum 10 percent rating, which the Veteran has been assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008).  In general, for the purposes of vision disability evaluation, corrected distance vision measurements are applied in evaluating the disability on the basis of impairment of visual acuity.  See 38 C.F.R. § 4.75 (2008).  

A VA examination was conducted in April 2008.  At that time, the examiner reported the Veteran's corrected visual acuity was 20/25 in the right eye and 20/25 in the left eye.  The diagnosis was glaucoma, controlled; and diabetes mellitus with minimal background retinopathy.  

A second VA evaluation was conducted in September 2008.  At that time, the examiner reported the Veteran's corrected distance visual acuity was 20/25 in both eyes.  There was no evidence of visual field loss and a pair of glasses was ordered for presbyopia.  

In order to be entitled to the next higher rating of 20 percent, the medical evidence must show that the Veteran's glaucoma produced impairment of corrected visual acuity consistent with any of the following measurement combinations:  (a) 20/70 and 20/50; (b) 20/100 and 20/50; (c) 20/200 and 20/40; or (d) 15/200 and 20/40.  38 C.F.R. § 4.84a (2008).  Here, the medical evidence shows that the Veteran's corrected visual acuity was 20/25 in both eyes, and there is no indication that he has a loss of visual field.  Therefore, the Board concludes that a rating in excess of 10 percent for glaucoma is not warranted.  

As a final point, the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's glaucoma so as to warrant assignment of an initial evaluation higher than 10 percent, on an extra-schedular basis.  The Board notes that no showing that the disability has resulted in marked interference with employment, i.e., beyond that reflected by the evaluations.  In addition, there is no indication that Veteran's glaucoma has necessitated frequent, or indeed, any, periods of hospitalization, or that the disability has otherwise rendered impractical the application of the regular schedular standards. In the absence of these factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2011) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

The preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application, and the Veteran's appeal must be denied. 


ORDER

Service connection for hypertension, including due to exposure to Agent Orange, is denied.  

The appeal of the issue of entitlement to service connection for depression is dismissed.  

The appeal of the issue of entitlement to an increased evaluation for erectile dysfunction is dismissed.  

New and material evidence has been received and the claim for service connection for PTSD is reopened; to this extent only the appeal is granted.  

An increased rating for type II diabetes mellitus with hypercholesterolemia and erectile dysfunction is denied.  

An increased rating for glaucoma is denied.


REMAND

As discussed above, the Veteran's claim for service connection for PTSD has been reopened.  The Veteran has been awarded the Combat Infantryman Badge.  Hence, exposure to a stressor is conceded.  The only question remains is whether the Veteran, in fact, has PTSD.  The VA examination concluded that the Veteran did not have PTSD, but a more recent VA outpatient report noted that the Veteran was diagnosed with PTSD.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  In light of the facts presented here, the Board finds that another examination is warranted.  Hence a remand is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, in the November 2008 rating decision, the RO denied entitlement to an earlier effective date for the grants of service connection for pseudofolliculitis with inflammatory hair loss, type II diabetes mellitus with erectile dysfunction and retinopathy, glaucoma, and peripheral neuropathy of the lower extremities.  The Veteran filed a notice of disagreement with the determination that was received at the RO in December 2008.  However, he has not been provided with a statement of the case on the issue.  (In a May 2009 letter, the RO informed the Veteran that it was an improper claim).  

In a case in which an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue a statement of the case, the Board should remand the matter for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999). Accordingly, the Board is required to remand the issue.  (In this regard, the Board notes that the claim is proper - even if such a claim is contrary to current case law - and it must be fully completed if the Veteran appeals it).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issue of entitlement to an earlier effective date for the grants of service connection for pseudofolliculitis with inflammatory hair loss, type II diabetes mellitus with hypercholesterolemia, erectile dysfunction and retinopathy, glaucoma, and peripheral neuropathy of the lower extremities, so that the Veteran may have the opportunity to complete an appeal on the issues (if he so desires) by filing a timely substantive appeal.  

2.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for PTSD since November 2009.  After securing the necessary release, the RO should obtain these records.  

3.  Thereafter, schedule the Veteran for another VA psychiatric examination for the purpose of ascertaining the nature and likely etiology of any currently diagnosed PTSD.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  Based on the examination and review of the record, the examiner is asked to address following:  

a. Does the Veteran have a current PTSD diagnosis pursuant to American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)?  
b. If the examination results in a PTSD diagnosis pursuant to DSM-IV, the examiner should offer an opinion as to the etiology of the disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated PTSD had its onset during the Veteran's period of active duty or is otherwise related to the combat stressors he experienced while on active duty.  

A rationale for all opinions expressed should be provided.  If the examiner cannot reach a conclusion without resorting to speculation, it should be so stated in the examiner's report, with an explanation as to why.  

4.  After the above development has been fully accomplished, adjudicate the reopened claim of entitlement to service connection for PTSD.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


